Citation Nr: 1021213	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia, which denied entitlement to 
service connection for PTSD.

This matter was remanded by the Board in January 2009 in 
order to secure additional VA treatment records and afford 
the Veteran a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.


REMAND

This appeal was previously remanded to afford the Veteran a 
VA examination to determine whether he met the criteria for a 
diagnosis of PTSD related to a sexual assault in service, and 
whether there was evidence of behavior changes in response to 
the assault.

The Veteran was afforded a VA examination in April 2009.  The 
examiner diagnosed PTSD related to sexual abuse.  The 
examiner, however, noted evidence of pre-service sexual abuse 
and did not specify whether the PTSD was attributable to the 
in-service or pre-service abuse.  

The examiner reported that from her review of the military 
records, she did not see evidence of "significant behavior 
changes in response to the alleged assault."

The Veteran's service records indicate he was recommended for 
promotion to the next highest grade level in October 1981.  
In February 1983, he was not recommended for reenlistment 
based on his last performance report, however, it was noted 
that if he continued to perform at his current level, he 
would be recommended for enlistment at a future date.  In 
March 1983, he was recommended for promotion along with his 
peers and was subsequently promoted to Senior Airman. The 
Veteran was subsequently discharged in August 1983.

The examiner considered these records, but it is unclear 
whether she found that they showed no evidence of behavior 
changes, or that there were changes that were less than 
significant.  The examiner also did not comment on whether 
there was evidence of behavior changes after service or 
outside of the service military records.  

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The claims folder should be returned 
to the examiner who provided the April 
2009 examination.  The examiner should 
review the claims file and clarify 
whether the diagnosis of PTSD is 
attributable to in-service sexual 
assault.  The examiner should also 
clarify whether there is evidence of any 
behavior changes in response to the 
claimed in-service stressor.  The review 
should take into account the entire 
record, including the Veteran's report 
during VA outpatient treatment in May 
2006, that he had developed migraines in 
response to the in-service stressor.

The examiner should provide a rationale 
for the opinions.  If further examination 
or testing is needed, this should be 
undertaken.  If the April 2009 examiner 
is not available, another mental health 
professional should review the claims 
folder and provide the necessary 
opinions.

2.  The agency of original jurisdiction 
should review the examination report and 
insure that it contains the information 
and opinions requested in this remand.

3.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




